Citation Nr: 0433384	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  94-28 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for glaucoma claimed as 
a result of exposure to ionizing radiation for accrued 
benefits purposes.

2.  Entitlement to service connection peripheral vascular 
disease, to include bilateral above-the-knee amputations, as 
a result of exposure to ionizing radiation for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from September 1944 
to July 1946.  The veteran died in March 1994.  The appellant 
is the veteran's widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Montgomery Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In August 1999, the appellant appeared at the RO and 
presented testimony in support of her claim before the 
undersigned Veteran's Law Judge.  A transcript of the hearing 
has been associated with her claims file.  This case was 
previously before the Board in December 1999 and in November 
2002.  At those times the case was remanded to the RO for 
further development, which included a request to the RO to 
adjudicate the issues on a de novo review based on new 
liberalizing legislation.  The case has since been returned 
to the Board and is now ready for appellate review.   

The issue of service connection peripheral vascular disease, 
to include bilateral above-the-knee amputations, as a result 
of exposure to ionizing radiation is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  Glaucoma is not listed as a disease specific to 
radiation-exposed veterans and is not considered radiogenic 
diseases.

2.  There is no scientific or medical evidence of record, 
which relates the glaucoma to exposure to ionizing radiation.

3.  Glaucoma is not of service origin or related to any 
incident in service.  


CONCLUSION OF LAW

Glaucoma, to include based on radiation exposure, was not 
incurred in or aggravated by service for accrued benefits 
purposes.  38 USCA §§ 1110, 5121 (West 2002); 38 C.F.R. 
§§ 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002). This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist. The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 
The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any information 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim. 
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant. 38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the veteran's adjudication claims 
file has been rebuilt following a lost volume.  The 
reconstituted record reflects that the VA has made reasonable 
efforts to notify the appellant of the information and 
evidence needed to substantiate her claims.  The appellant 
was provided a July 1994 statement of the case and from the 
record available to the Board supplemental statements of the 
case dated in May 2002, April 2004 and May 2004.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding her claims.  By way of these 
documents, the appellant was also specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on her behalf.  Further, in 
letters dated in January 2003 and November 2003, the RO 
specifically informed the appellant of the information and 
evidence needed from her to substantiate her claims, evidence 
already submitted and/or obtained in her behalf, as well as 
the evidence VA would attempt to obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The record discloses that VA has met its duty to assist the 
appellant also in obtaining evidence necessary to 
substantiate her claims.  Most notably VA and private 
treatment records and reports of comprehensive VA 
examinations provided to the veteran since service have been 
obtained and associated with his claims file.  Additionally 
information relevant to the specific contention of the 
appellant has been obtained from the Defense Threat Reduction 
Agency and associated with the claims file.  There is no 
identified evidence that has not been accounted for and the 
appellant's representative has been given the opportunity to 
submit written argument.  

The Board notes that the January and November 2003 VCAA 
letters were mailed to the appellant subsequent to the 
appealed rating decision in violation of the VCAA and the 
appellant was not specifically informed to furnish copies of 
any evidence in her possession as required by 38 C.F.R. 
§ 3.159.  The Board, however, finds that in the instant case 
the appellant has not been prejudiced by these defects.  In 
this regard, the Board notes the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to his case and ample opportunity to 
submit and/or identify such evidence.  No additional evidence 
appears forthcoming.  Therefore, under the circumstances, the 
Board finds that any error in the implementation of the VCAA 
is deemed to be harmless error.  VA has satisfied both its 
duty to notify and assist the appellant in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background.

The official death certificate shows that the veteran died in 
March 1994.  

As noted above, a review of the record shows that there is a 
missing claims file.  Efforts to reconstruct this file, and 
the records that it contained, have not been entirely 
successful.  In cases such as this, the facts found in prior 
decisions of the Board may be relied upon as being true.  
Marciniak v. Brown, 10 Vet. App. 198 (1997).  This being the 
case, the Board will, as required, summarize the facts found 
in the prior decisions in order to address evidentiary gaps 
resulting from the lost of one of the volumes of the 
veteran's claims file.  

The veteran's service medical records include physical 
examinations for entry and separation from service showing no 
diseases or anatomical defects of the eyes.  These records 
contain no reference of any exposure to ionizing radiation.  
Service medical records show that the veteran failed a night 
vision test in January 1945 and that a retest was to have 
been performed six months later.  There is no record of such 
a retest.  He was examined in January and June 1946 and found 
physicially qualified for transfer.  At the time of 
separation from service the veteran's uncorrected visual 
acuity was 20/20, bilaterally.  Physical examination of the 
veteran noted no abnormalities or defects.

Service records showed that the veteran served aboard the 
U.S.S. [redacted] 1065 from March 1945 to January 1946.  

A November 1974 medical statement is to the effect that the 
veteran must be considered legally blind.

On VA examination in February 1975, the veteran complained of 
impaired vision only.  He gave a history of decreased vision 
four years earlier.  A physical examination of his 
cardiovascular system found that palpable peripheral vessels 
were normal.  On this examination the veteran reported that 
he had been experiencing decreased visual acuity for the 
previous four years.  The diagnosis was severe, chronic, open 
angle glaucoma of both eyes.  

A subsequently received letter from the veteran's private 
optometrist showed that the veteran was examined in early 
1968 and found to have 20/20 vision in the right eye, but 
light perception only in the left.  The statement included a 
reference that the veteran had reported having had problems 
with the left eye since childhood and the examiner diagnosed 
a "lazy" left eye on the basis of the veteran's history.  
The optometrist went on to state that in September 1974, the 
veteran was seen and high intraocular pressures were noted.  
This appeared to be glaucoma and the veteran was referred for 
ophthalmological treatment.  Another private physician's 
statement, received in 1975, shows that the veteran was blind 
in both eyes due to glaucoma.  

At a hearing on appeal in August 1979 a the RO, the veteran 
testified that he had been in the Philippines when the atomic 
bomb was dropped on Hiroshima and that his vessel, the U.S.S. 
[redacted] proceeded to Tokyo Bay after which the veteran 
was released on liberty approximately three weeks after the 
atomic bomb was dropped.  He stated that he proceeded to 
Hiroshima, by train and then by hitching a ride where he 
stayed for approximately 3 or 4 hours.  Three weeks later, 
while back on his ship and on watch, he stated that he saw 
"spots" that looked like "black birds."  These faded away 
eventually, but a "gun barrel" image persisted for some 
time.  He visited a pharmacist and was given eye drops.  He 
stated that, in March 1968, he experienced the same symptoms 
that he had had during service, and in 1974, he had awakened 
one morning, blind.  

In a statement received in March 1981, from the veteran's 
private ophthalmologist, Dr. Wilson, it was reported that the 
veteran was treated for primary open-angle glaucoma and had 
related episodes of unusual vision that occurred during 
service.  This was described as seeing strange cloudlike 
designs that lasted a period of time with a return of normal 
vision.  The doctor stated that the abrupt onset and relative 
time span of the veteran's visual episode suggested a 
vascular origin, but that the cause of such a vascular 
aberration was unknown.  

Also received was an August 1981 statement from the veteran's 
sister, who reported that, in her opinion, the veteran's 
vision loss was the result of exposure to radiation during 
service and a summary of radiation exposure claims, including 
a statistical analysis of various diseases attributed to 
radiation exposure that was received by VA in July 1985.  

Received in July 1985 were statements from two experts in the 
field of the effects and hazards of exposure to ionizing 
radiation.  The first, Dr. K.Z. Morgan stated that he did not 
believe that the glaucoma that caused the veteran's blindness 
was caused by exposure to ionizing radiation.  The second, D. 
W. Boardman, M.D., also stated that the glaucoma that led to 
the veteran's blindness was not related to his tour of duty 
in service or to exposure to ionizing radiation received 
while in service in and around Japan in 1945.  

Numerous lay statements, received in 1986 from acquaintances 
of the veteran relate conversations with the veteran 
following his service in which they became aware of the 
veteran's exposure to radiation while visiting in Hiroshima.

In a letter dated in December 1986, H. G. Jacobs, M.D., 
reported that he had been treating the veteran since 1982 and 
at that time he had been diagnosed as suffering from a number 
of ailments to include peripheral vascular disease and 
gangrene involving both feet.  He noted that the veteran has 
had such significant peripheral vascular insufficiency that 
he has had bilateral above the knee amputations and that the 
veteran is completely and totally blind.  He added that he 
had reviewed the veteran's records from his VA file and that 
from his examination and evaluation of the veteran, it would 
be reasonable to assume that "this condition" is service 
connected.

On file are pages from the Dictionary of American Naval 
Fighting Ships with highlighted portions on ships LST 1058 
and 1065; a statement, dated in June 1987, of Kendall C. 
Vague, M.D. who reported that the veteran had apparently 
suffered complications from severe burns from ionizing 
radiation that had required bilateral above-the-knee 
amputations; statements of Bret Simpson, M.D., and Eugene E. 
Jacob, M.D., who reported on treatment of the veteran's 
bilateral leg amputations; a statement, dated in October 
1987, from Karl Z. Morgan, M.D. concerning radiation exposure 
immediately following the detonation of the atomic bomb over 
Hiroshima; and a statement, dated in October 1987, of D. W. 
Boardman, M.D., again advancing arguments supportive of the 
veteran's claim that his disorders were the result of 
ionizing radiation exposure.    

In a statement dated in August 1988, Carl J. Johnson, M.D., 
reported that he had reviewed many of the documents contained 
in the veteran's claims file and that he agreed with the 
conclusions of Dr Morgan that the service department was at 
fault for not having properly diagnosed the veteran's 
glaucoma 

In statements dated in August 1988, a man who served with the 
veteran has reported that the veteran went ashore for medical 
attention.  A second fellow serviceman reported that he 
recalled that a group of sailors made a trip to where the 
atomic bomb was dropped and veteran was allegedly in this 
group.  On return to the ship several of these men, including 
the veteran, supposedly reported to sick call because of 
burning eyes and a rash on his legs.

In a statement dated in June 1989, a friend of the veteran 
reported that the veteran visited a VA office in August 1946 
to show the results of radiation burn scars around his 
ankles.  In a March 1990 statement Dr. Morgan reiterated his 
prior findings and opinion.

A further statement, dated in April 1991, was received from 
Donnell W. Boardman, M.D.  Dr. Boardman again addresses the 
possibilities of an association between the development of 
the peripheral vascular disease of the veteran's legs, 
resulting in bilateral amputations, and exposure to ionizing 
radiation in the city of Hiroshima, Japan in 1945.  .  

In addition to Dr. Boardman's letter, the appellant offered 
testimony before a Veterans law Judge at the RO in August 
1999.  She related the veteran's story of having visited 
Hiroshima, Japan shortly after the atomic bomb was exploded 
over that city.  She stated that she was under the impression 
that the veteran's service medical records had been burned in 
a fire at the National Personnel Records Center in 1973 and 
have never been available.  She noted the veteran's continued 
efforts to have both his glaucoma and lower extremity 
amputations recognized as service related.  

Also of record is a report of the veteran's terminal 
hospitalization and a copy of his certificate of death 
showing the immediate cause of death to be congestive heart 
failure. 

In a letter dated in February 2004, the Defense Threat 
Reduction Agency (DTRA) responded to a request from the RO 
for information related to the veteran's possible exposure to 
radiation in service while allegedly on liberty for three to 
four hours on approximately August 20, 1945 while serving 
aboard the USS LST 1065.  The DTRA reported that the USS LST 
1065 was located in the Philippine Islands from August 9 to 
October 4, 1945.  It further reported that the ship arrived 
at Tokyo and Yokohama, Japan on October [redacted], 1945 and departed 
Yokohama on October [redacted]
, returning to the Philippines.  The 
ship returned to Tokyo on November [redacted]
, and departed Japan for 
Saipan, Mariannas Islands, on November [redacted]
.  DTRA added that 
available military records do not indicate that the veteran 
traveled to Hiroshima during his service in Japan and that 
scientific radiation dose assessments for American troops 
occupying cities outside Hiroshima or Nagasaki indicate that 
the veteran because of his locations at Tokyo and Yokohama 
had no potential for exposure from the strategic bombing of 
Hiroshima.  

In April 2004, a VA examiner reviewed the veteran's records 
and opined that the glaucoma experienced by the veteran was 
not related to radiation exposure while in the service.  He 
noted that the veteran's failure of night vision testing in 
service was unrelated to radiation exposure and was probably 
insignificant because no further report was made and there 
was no evidence of retinitis pigmentosa or other causative 
factor.  He added that in his experience, glaucoma is not 
related to radiation exposure, nor is it mentioned in Duan's 
Survey of Ophthalmology as a cause of glaucoma.

Analysis

Upon the death of a veteran, periodic monetary benefits to 
which he/she was entitled on the basis of evidence in the 
file at date of death, and due and unpaid for a period of not 
more than one year prior to death, may be paid to the living 
person first listed as follows: (1) His/Her spouse, (2) 
His/Her children (in equal shares), (3) His/Her dependent 
parents (in equal shares).  38 U.S.C.A. § 5121.

Prior to his death the veteran stated that approximately 
three weeks after the atomic bomb was dropped, he proceeded 
to Hiroshima, by train and then by hitching a ride.  He 
stayed in Hiroshima for approximately 3 or 4 hours.  About 
three weeks later he experienced symptoms.  Based on the 
evidence the Board is satisfied that the veteran was in 
Hiroshima as he indicated.  

In this regard service connection for diseases which are 
claimed to be attributable to radiation exposure during 
service can be accomplished in three different ways.  Ramey 
v. Brown, 9 Vet. App. 40 (1996).  First, there are certain 
types of cancer which will be presumptively service connected 
for veterans who engaged in "radiation risk activity" under 
the provisions of 38 U.S.C.A. § 1112(c). 38 U.S.C.A. § 
1112(c) (West 2002).  Second, 38 C.F.R. § 3.311(b) provides a 
list of "radiogenic diseases" which will be service 
connected provided that certain conditions specified in that 
regulation are met.  Third, direct service connection can be 
established.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

In this regard, the law does not include glaucoma as one of 
the diseases that may be presumed to be due to radiation 
exposure.  Rather it is limited to certain cancers.  
Therefore, that provision that the veteran was exposed to 
radiation as claimed, is not applicable.  Here the Board also 
observes that it is not shown that the veteran participated 
in any of the "radiation risk" activities identified by the 
regulation and it is not contended otherwise.  The U.S. Court 
of Appeals for Veterans Claims (Court) has held, as a matter 
of law, that a veteran who visited Hiroshima or Nagasaki 
while on leave from duty not related to the occupation of 
either city, did not participate in the occupation of those 
cities as the term is defined by statute or regulation. 
McGuire v. West, 11 Vet. App. 274 (1998).  Thus, he was not a 
member of the occupying force by merely having a leisure 
presence as he reported in this city.

Furthermore the disorder for which service connection is 
sought is not listed as radiogenic disease subject to 
presumptive service connection under 38 C.F.R. § 3.311(b)(2).  
Accordingly service connection for the disorder at issue may 
not be presumed.  However, a claim based on a disease other 
than one of those disorders specifically listed as 
radiogenic, VA shall nonetheless consider the claim under the 
provisions of this section provided that the claimant has 
cited or submitted competent scientific or medical evidence 
that the claimed condition is a radiogenic disease.  38 
C.F.R. § 3.311(b)(4) (2001).

The DTRA did not furnish a dose assessment.  However, the 
Board finds that a dose assessment is not needed concerning 
this issue.  In this regard the veteran's treating physicians 
and a VA physician have opined that the glaucoma was not 
caused by radiation exposure.  Therefore, there is no 
scientific or medical evidence of record which relates the 
glaucoma to in service radiation exposure.  

The appellant's statements and veteran's testimony describing 
the symptoms of his disability and his treatment are 
considered competent evidence.  However, where the 
determinant issue involves a question of medical diagnosis or 
medical causation, only individuals possessing specialized 
medical training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the appellant currently 
possesses the required specialized medical training and 
knowledge, nor is it contended otherwise.

Notwithstanding the above, service connection might be 
established on a direct basis per Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Dr. Wilson in March 1981 indicated that during service the 
veteran saw strange cloudlike designs that lasted a period of 
time with a return of normal vision.  The doctor stated that 
the abrupt onset and relative time span of the veteran's 
visual episode suggested a vascular origin.  However, there 
is no contemporaneous objective medical evidence that 
confirms these visual episodes.  This history is not 
corroborated by any evidence, other then the veteran's own 
statements.  The probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black 
v. Brown, 5 Vet. App. 177, 180 (1995).

Dr. Jacobs in December 1986 noted that the veteran has had 
significant peripheral vascular insufficiency was completely 
and totally blind.  He added that he had reviewed the 
veteran's records from his VA file and that from his 
examination and evaluation of the veteran, it would be 
reasonable to assume that "this condition" is service 
connected.  The Board places little probative valued on this 
opinion as it is unclear what condition the doctor was 
referring to and the doctor did not provide a basis of his 
opinion.  

Drs. Morgan and Johnson opined that the military was 
negligent in not testing the veteran for this disorder.  
However, again this opinion was based on the uncorroborated 
history as reported by the veteran.  The only abnormality 
reported in service was when he failed a night vision test in 
January 1945.  A retest was not accomplished.  The private 
physicians did not indicate why a failure of such a test was 
indicative of glaucoma.  Also he underwent an examination in 
January and June 1946 at which time no abnormality was 
reported.  Also, the separation examination showed no 
abnormality of the eyes.  The first post service clinical 
evidence of glaucoma was in 1968, many years after service.  
Furthermore, Dr. Boardman in June 1985 indicated that the 
veteran's blindness was unrelated to service.

Additionally, the VA ophthalmologist, who reviewed the 
veteran's records in April 2004 indicated that the veteran's 
failure of night vision testing in service was probably 
insignificant because no further report was made and there 
was no evidence of retinitis pigmentosa or other causative 
factor.  The Board places more probative value on this 
opinion in view of the fact that it was based on a review of 
the objective medical evidence of record.

After reviewing the record, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  As such it is the judgment of the Board that the 
glaucoma is not of service origin or related to any incident 
inservice


ORDER

Service connection for glaucoma for accrued benefits purposes 
is denied.


REMAND

The appellant maintains that the veteran was stationed on 
board the [redacted]
 which went to Tokyo Bay 
approximately three weeks after the atomic bomb was dropped 
on Hiroshima.  At that time he was released on liberty.  He 
he proceeded to Hiroshima, by train and then by hitching a 
ride where he stayed for approximately 3 or 4 hours.  Private 
specialists have related the peripheral vascular disease with 
bilateral above-the-knee amputations to the veteran's 
exposure to ionizing radiation while in Hiroshima.

In February 2004, the DTRA responded to a request from the RO 
for information related to the veteran's possible exposure to 
radiation in service while allegedly on liberty for three to 
four hours on approximately in August 1945 while serving 
aboard the [redacted]
.  The DTRA reported that the [redacted]
 was located in the Philippine Islands from August 9 to 
October 4, 1945.  It further reported that the ship arrived 
at Tokyo and Yokohama, Japan on October 17, 1945 and departed 
Yokohama on October 24, returning to the Philippines.  The 
ship returned to Tokyo on November 19, and departed Japan for 
Saipan, Mariannas Islands, on November 28.  DTRA added that 
available military records do not indicate that the veteran 
traveled to Hiroshima during his service in Japan and that 
scientific radiation dose assessments for American troops 
occupying cities outside Hiroshima or Nagasaki indicate that 
the veteran because of his locations at Tokyo and Yokohama 
had no potential for exposure from the strategic bombing of 
Hiroshima.  

The veteran's peripheral vascular disease is not a radiogenic 
disease as set forth in 38 C.F.R. § 3.311(b).  However, when 
a claim is based on a disease other than one of those 
disorders specifically listed as radiogenic, VA shall 
nonetheless consider the claim under the provisions of this 
section provided that the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4) 
(2001).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 38 
C.F.R. § 3.309, and it is contended the disease is a result 
of exposure to ionizing radiation in service, an assessment 
will be made as to the size and nature of the radiation dose 
or doses. 38 C.F.R. § 3.311(a)(1). When dose estimates 
provided are reported as a range of doses to which a veteran 
may have been exposed, exposure at the highest level of the 
dose range reported will be presumed. 38 C.F.R. § 
3.311(a)(2).

In cases containing allegations of participation in 
atmospheric nuclear weapons test participation and Hiroshima 
and Nagasaki claims, if military records do not establish 
presence at or absence from a site at which exposure to 
radiation is claimed to have occurred, the veteran's presence 
at the site will be conceded. 38 C.F.R. § 3.311(a)(4)(i).  
Neither the veteran nor the veteran's survivors may be 
required to produce evidence substantiating exposure if the 
information in the veteran's service records or other records 
maintained by the Department of Defense is consistent with 
the claim that the veteran was present where and when the 
claimed exposure occurred. 38 C.F.R. § 3.311(a)(4)(ii).

In this case the evidence shows [redacted]
did not arrive 
at Tokyo and Yokohama, Japan until October 17, 1945, not 
August 1945 has previously stated by the veteran.  The 
veteran submitted statements from fellow service men who 
confirmed in part the veteran's assertions.  Accordingly the 
Board is satisfied that at some point between October 17 and 
October 24 1945, the veteran was in Hiroshima for three to 
fours hours as contended.  Additionally, as previously 
indicated, he submitted medical evidence from private 
specialists who related the peripheral vascular disease to 
the veteran's exposure to ionizing radiation while in 
Hiroshima. 

Under the relevant sections of 38 C.F.R. § 3.311, when such a 
disease manifests itself subsequent to service and it is 
contended that the disease is a result of exposure to 
ionizing radiation in service, a dose assessment as to the 
size and nature of the radiation must be made.

In this regard, the DTRA did not provide a dose assessment.  
Thus the duty to assist under 38 C.F.R. § 3.311 has not been 
fulfilled, and a remand for further development is therefore 
required.  On remand, the RO should request the DTRA based on 
the facts set forth above.  Subsequently, the RO should refer 
the case to the VA Under Secretary for Benefits for further 
review and development for both disabilitiy in issue in 
accordance with the provisions of 38 C.F.R. § 3.311. 

Accordingly, the case is remanded for the following:

1.  The RO should request the DTRA to 
provide a dose estimate based on the 
facts set forth above.  The DTRA should 
be informed that it has been conceded 
that at some point between October 17 and 
October 24 1945, the veteran was in 
Hiroshima for three to fours hours as 
contended.  

2.  Thereafter, the RO should refer the 
case to the VA Under Secretary for 
Benefits for further review and 
development in accordance with the 
provisions of 38 C.F.R. § 3.311.

3.  When this action is completed, the 
claims should be reviewed by the RO.  
Should the decision remain adverse, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond. Thereafter, the 
case should be returned to this Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



